Title: Naturalization, [8 January] 1795
From: Madison, James
To: 


[8 January 1795]

   
   JM reported the revised naturalization bill on 5 January. In debate on 8 January, the House considered filling up the blank in the section of the bill that set the number of years, after an alien declared his intent to become a citizen, before he could be naturalized.


Mr. Madison said that he feared the house would never see an end of the discussion, if they went on at this rate, for by descending to discriminate all the qualifications of a citizen, they run the hazard of losing the bill altogether, from the mere waste of time. Ten years were named by Mr. Murray to fill up the first blank, and seven years by Mr. Hartley. These terms he thought by much too long. This would oblige the friends of the bill to vote against it.
